Title: To Thomas Jefferson from John Clopton, 13 January 1809
From: Clopton, John
To: Jefferson, Thomas


                  
                     Jany. 13th. 1809.
                  
                  John Clopton presents his compliments to the President of the United States, and begs leave to inform him that he has with pleasure forwarded to Mr. Semple the copy of his answers to the Chesterfield associations of Baptists together with his letter to Mr. Semple, directed for the proper post office, and caused the same to be put into the post-office here, so as to be transmitted to the office designated at the earliest period according to the arrangement of the mail. 
               